Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 1, 2016

                                       No. 04-16-00025-CV

                            Beatrice VASQUEZ & Darryl De La Cruz,
                                          Appellant

                                                  v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20809
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
       After this court granted Appellants’ first motion for extension of time to file their brief, it
was due on June 1, 2016. On May 31, 2016, Appellants filed an unopposed second motion for
extension of time to file their brief until June 21, 2016, for a total extension of fifty days.
       Appellants’ motion is GRANTED. Appellants’ brief must be filed with this court by
June 21, 2016. See TEX. R. APP. P. 38.6(d).


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court